SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                   In the Matter of the Expungement Application of D.J.B. (A-39-12) (070973)

Argued October 7, 2013 -- Decided January 16, 2014

RABNER, C.J., writing for a unanimous Court.

         In this appeal, the Court considers whether someone who has been adjudged delinquent as a juvenile can
have an adult criminal conviction expunged.

          The question turns on the specific language of the expungement statute, N.J.S.A. 2C:52-1 to -32, and the
Legislature’s intent. Two sections of the expungement law are central to the case: (1) N.J.S.A. 2C:52-2, which
allows an adult conviction to be expunged under certain circumstances if a defendant has not been convicted of a
prior or subsequent crime; and (2) N.J.S.A. 2C:52-4.1(a), which allows a juvenile adjudication to be expunged.

          As a juvenile, D.J.B. was adjudged delinquent for acts that would be considered crimes had they been
committed by an adult. As an adult, D.J.B. pleaded guilty to fourth-degree receiving stolen property in 1996. On
April 26, 2011, D.J.B. filed a petition seeking to expunge his 1996 criminal conviction. The trial court denied the
petition, finding that “[t]he combination of N.J.S.A. 2C:52-4.1(a) and N.J.S.A. 2C:52-2 serve to prevent a petitioner
with an indictable crime from obtaining expungement if that petitioner has a prior juvenile record.” In an
unpublished opinion, the Appellate Division affirmed substantially for the same reasons. The following month,
another appellate panel analyzed a similar question and reached the opposite conclusion about the effect a juvenile
adjudication has on an attempt to expunge an adult conviction. See In re J.B., 426 N.J. Super. 496 (App. Div. 2012).
The Court granted D.J.B.’s petition for certification. 213 N.J. 244 (2013).

HELD: Based on its language and legislative history, N.J.S.A. 2C:52-4.1(a) applies only to the expungement of
juvenile adjudications and does not transform a juvenile adjudication into a “crime” that would bar a later attempt to
expunge an adult conviction under N.J.S.A. 2C:52-2.

1. This case requires the Court to interpret parts of the statutory scheme that allow for the expungement of juvenile
and adult records. See N.J.S.A. 2C:52-1 to -32. The chief aim when interpreting a law is to determine and give
effect to the Legislature’s intent. To do so, courts look first to the plain language of the statute. If the wording of a
law is ambiguous, a court may examine extrinsic evidence for guidance, including legislative history. Statutes must
also be read in their entirety; each part or section should be construed in connection with every other part or section
to provide a harmonious whole. (p. 8)

2. The “primary objective” of the statutory expungement scheme is to “provid[e] relief to the one-time offender
who has led a life of rectitude and disassociated himself with unlawful activity . . . .” N.J.S.A. 2C:52-32. Although
records of an arrest, conviction, and related proceedings remain available for certain purposes, the events are
otherwise “deemed not to have occurred” if expungement is ordered, N.J.S.A. 2C:52-27. As a result, a successful
applicant does not have to reveal information about expunged criminal records when asked. The expungement law
also permits defendants to regain various civil privileges like serving on a jury and voting. Expungement, however,
is only available to applicants who meet the statutory prerequisites. (pp. 9-10)

3. D.J.B. seeks to expunge his 1996 fourth-degree conviction for receiving stolen property pursuant N.J.S.A. 2C:52-
2, which allows an adult conviction to be expunged under certain circumstances if a defendant has not “been
convicted of any prior or subsequent crime.” The State claims that D.J.B. is ineligible for expungement because his
prior juvenile adjudications are considered “prior crimes” pursuant to the last sentence of N.J.S.A. 2C:52-4.1(a),
which governs the expungement of juvenile adjudications. The last sentence of N.J.S.A. 2C:52-4.1(a) provides:
“For purposes of expungement, any act which resulted in a juvenile being adjudged a delinquent shall be classified
as if that act had been committed by an adult.” If that sentence applies broadly to other parts of the expungement

                                                            1
law, then D.J.B.’s juvenile adjudications would be considered prior crimes, making his 1996 adult conviction
ineligible for expungement under section 52-2. If the pivotal sentence applies only to section 52-4.1(a), however,
D.J.B.’s adult conviction could still be eligible for expungement. (pp. 10-13)

4. The sentence in question follows three clauses that tell the reader how to determine whether a juvenile
adjudication can be expunged. By its placement, the last sentence guides those determinations and appears to apply
only to section 52-4.1(a). If read in isolation, though, the sentence is not crystal clear. It does not expressly say that
it applies to the expungement statute in its entirety and does not expressly limit its application to section 52-4.1(a).
The Court therefore turns to extrinsic sources for further guidance to determine the Legislature’s intent. (pp. 13-14)

5. The Legislature enacted a comprehensive expungement scheme in 1979 but did not provide for the expungement
of juvenile adjudications. The Legislature amended the expungement statute in 1980 “to allow for the expungement
of juvenile delinquency adjudications.” S., No. 1266 (Sponsor’s Statement), 199th Leg. (N.J. May 5, 1980). Before
the 1980 amendment, a prior juvenile adjudication could not stand in the way of an effort to expunge an adult
criminal record. Nothing in the legislative history suggests an intent to change that course or that the 1980
amendment was meant to affect the expungement of adult records. The State argues that someone with a juvenile
record should be ineligible for expungement because the expungement law’s “primary objective” is to “provid[e]
relief to the one-time offender.” N.J.S.A. 2C:52-32. Because section 32 was part of the original 1979 expungement
statute, however, it did not prevent adults with prior juvenile adjudications from expunging a crime when first
passed. Nothing in the legislative history of the 1980 amendment changed that. (pp. 14-17)

6. The Code of Juvenile Justice declares that a juvenile who is adjudged delinquent is not “deemed a criminal by
reason of such disposition” and that “[n]o disposition [of delinquency] shall operate to impose any of the civil
disabilities ordinarily imposed by virtue of a criminal conviction.” N.J.S.A. 2A:4A-48. When two statutes address
the same subject, courts should make every effort to reconcile them, so as to give effect to both expressions of the
lawmaker’s will. A broad reading of section 52-4.1(a) would run counter to the principles expressed in the Juvenile
Code and impose a clear disability -- a bar to expungement of a crime -- because of a juvenile adjudication alone. A
narrower reading, however, allows both statutes to be read together as a unitary and harmonious whole. Finally, a
broad reading of section 52-4.1(a) would render parts of the same statute surplusage. N.J.S.A. 2C:52-4.1(b) allows a
person to have his delinquency record expunged if, among other things, he “has not been convicted of a crime, or a
disorderly or petty disorderly persons offense, or adjudged a delinquent” during the past five years. If the last
sentence of section 52-4.1(a) applied to other parts of the expungement law, there would be no need to include the
language “adjudged a delinquent” in section 52-4.1(b) because 52-4.1(a) would have classified acts of juvenile
delinquency as though they had been committed by an adult. For all of those reasons, the last sentence in section
52-4.1(a) applies only to the expungement of juvenile adjudications. (pp. 17-20)

7. Pursuant to the above analysis, the Court does not consider D.J.B.’s prior juvenile adjudications in reviewing his
petition to expunge his adult conviction. Based on the prerequisites for expungement contained in section 52-2,
D.J.B is presumptively eligible for expungement. The burden shifts to the State to overcome the presumption and
demonstrate why D.J.B. does not qualify for relief under the statute. The State has focused its argument on D.J.B.’s
prior adjudications and did not raise other possible impediments to expungement under the statute. Because D.J.B.
meets the statutory requirements for expungement and the State has identified no grounds to deny him relief, he is
entitled to an order expunging his 1996 fourth-degree conviction for receipt of stolen property. (pp. 20-22)

          The judgment of the Appellate Division is REVERSED, and the matter is REMANDED to the trial court
for the entry of an order expunging D.J.B.’s 1996 conviction.

         JUSTICES LaVECCHIA, ALBIN, and PATTERSON and JUDGE CUFF (temporarily assigned)
join in CHIEF JUSTICE RABNER’s opinion. JUDGE RODRÍGUEZ (temporarily assigned) did not
participate.




                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-39 September Term 2012
                                                 070973


IN THE MATTER OF THE
EXPUNGEMENT APPLICATION
OF D.J.B.


         Argued October 7, 2013 – Decided January 16, 2014

         On certification to the Superior Court,
         Appellate Division.

         Randolph H. Wolf argued the cause for
         appellant D.J.B. (Mr. Wolf, attorney; Mr.
         Wolf and Katherine A. North, on the brief).

         Anthony J. Parenti, Jr., Assistant
         Prosecutor, argued the cause for respondent
         State of New Jersey (Geoffrey D. Soriano,
         Somerset County Prosecutor, attorney; Mr.
         Parenti and Cameron W. MacLeod, Legal
         Assistant, on the letter briefs).

         Analisa Sama Holmes, Deputy Attorney
         General, argued the matter on behalf of
         amicus curiae Attorney General of New Jersey
         (John J. Hoffman, Acting Attorney General,
         attorney).

         D.J.B. submitted briefs pro se.


    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    In this case, we consider whether someone who has been

adjudged delinquent as a juvenile –- for acts that would be

considered crimes had they been committed by an adult –- can

have an adult criminal conviction expunged.   The question turns



                                1
on the specific language of the expungement statute, N.J.S.A.

2C:52-1 to -32, and the Legislature’s intent.

    Two sections of the expungement law are central to the

case:   (1) N.J.S.A. 2C:52-2, which allows an adult conviction to

be expunged under certain circumstances if a defendant has not

been convicted of a prior or subsequent crime; and (2) N.J.S.A.

2C:52-4.1(a), which allows a juvenile adjudication to be

expunged.   The Legislature added the latter section in 1980 to

create a pathway for the expungement of juvenile adjudications.

The section ends with the following language:      “[f]or purposes

of expungement, any act which resulted in a juvenile being

adjudged a delinquent shall be classified as if that act had

been committed by an adult.”

    The parties debate the meaning of that sentence –-

specifically, whether it transforms juvenile adjudications into

“crimes” that would bar a later attempt to expunge an adult

conviction.   Based on the language of the statute and its

legislative history, we conclude that section 52-4.1(a) applies

only to the expungement of juvenile adjudications.      There is no

evidence that, when the Legislature amended the law in 1980 to

address juvenile adjudications, it meant to tighten the rules

for expunging adult convictions.       As a result, an adult who is

otherwise eligible for expungement of a crime is not

disqualified because of a prior juvenile adjudication.      We

                                   2
therefore reverse the judgment of the Appellate Division, which

affirmed the trial court’s order denying expungement.

                                I.

    D.J.B. is thirty-six years old.    He is married, has three

children, and has worked in the insurance industry for many

years.   He plans to start his own insurance brokerage firm and

claims that a 1996 fourth-degree conviction for receiving stolen

property has impeded his efforts to advance his career.    He now

seeks to expunge that adult conviction.

    As a juvenile, D.J.B. was adjudged delinquent on several

occasions for offenses that spanned an eleven-month period in

1993 and 1994.   At age sixteen, in two separate matters in

November 1993 and March 1994, he was adjudged delinquent under

N.J.S.A. 2A:4A-23 of charges that, if committed by an adult,

would amount to third-degree burglary.    In each matter, the

court sentenced D.J.B. to one year of probation, among other

terms.

    At age seventeen, in April 1994, D.J.B. was charged in a

series of four complaints.   Three complaints alleged behavior

that, if committed by an adult, would amount to third-degree

burglary; two of those complaints also charged the equivalent of

third-degree theft.   A separate, fourth complaint contained

twelve charges that, if committed by an adult, would constitute

third-degree burglary, third-degree theft, third-degree

                                 3
possession of an imitation controlled dangerous substance,

fourth-degree possession of marijuana with intent to distribute,

third-degree possession of marijuana with intent to distribute

within 1000 feet of school property, third-degree credit card

fraud, and several disorderly persons offenses.   The court

consolidated the complaints and adjudged D.J.B. delinquent in

January 1995.   D.J.B. was ultimately sentenced to one year of

detention, one year of probation, and one year’s loss of his

driver’s license, among other terms.1

     D.J.B. also has a more limited adult record.    In November

1995, at age eighteen, he was charged with third-degree receipt

of stolen property.   He pleaded guilty months later, in June

1996, to an amended fourth-degree offense contrary to N.J.S.A.

2C:20-7a.   The court sentenced him to three years of probation,

community service, restitution in the amount of $21.20, as well

as various fines and fees.    He completed probation in August

1999.

     Finally, in September 1999, at age twenty-two, D.J.B.

pleaded guilty to two counts of contempt, N.J.S.A. 2C:29-9, a

disorderly persons offense.    He represents that the charges

stemmed from a dispute with his then-girlfriend, to whom he is


1
   The State’s brief also refers to a juvenile adjudication in
September 1994, but the record does not contain materials about
such a matter. If there was an additional juvenile adjudication
in 1994, the analysis that follows would be the same.
                                  4
now married.   The court sentenced D.J.B. to one year of

probation, which he completed in September 2000.    D.J.B.’s

record has no other offenses.

    On April 26, 2011, D.J.B. filed a petition for expungement

that listed the above convictions and juvenile adjudications.

D.J.B. represented himself and used a form that the

Administrative Office of the Courts makes available to

litigants.   See N.J. Admin. Office of the Courts, How to Expunge

Your Criminal and/or Juvenile Record (Apr. 2009),

http://www.judiciary.state.nj.us/prose/10557_expunge_kit.pdf.

    For purposes of this appeal, D.J.B. seeks to expunge only

his 1996 criminal conviction for receiving stolen property.      As

noted above, he claims that the conviction has limited his

ability to advance professionally.   He also asserts that it

prevents him from coaching baseball in the town’s youth league.

    After a hearing before the trial court, at which D.J.B. was

represented by an attorney, the judge ordered that D.J.B.’s

juvenile record be expunged but denied the petition to expunge

his adult conviction and disorderly persons offenses.    In an

unpublished opinion, the trial court explained that “[t]he

combination of N.J.S.A. 2C:52-4.1(a) and N.J.S.A. 2C:52-2 serve

to prevent a petitioner with an indictable crime from obtaining

expungement if that petitioner has a prior juvenile record.”



                                 5
D.J.B.’s prior juvenile adjudications, the trial court found,

therefore barred expungement of his adult conviction.

      D.J.B. appealed, representing himself once again, and

successfully moved for a stay of the trial court’s order pending

appeal.   In an unpublished opinion, the Appellate Division

affirmed substantially for the reasons set forth by the trial

court.

      The following month, another appellate panel analyzed a

similar question under the expungement statute.    See In re J.B.,

426 N.J. Super. 496 (App. Div. 2012).    The second panel reached

the opposite conclusion about the effect a juvenile adjudication

has on an attempt to expunge an adult conviction.    Id. at 508-

09.   The panel held that the last sentence of section 52-4.1(a)

applies only to expungements of juvenile adjudications.    Ibid.

      We granted D.J.B.’s petition for certification.   213 N.J.
244 (2013).   We also granted the Attorney General’s motion to

participate as amicus curiae.

                                II.

      D.J.B. submitted a letter brief on his own behalf and a

supplemental brief through counsel.    He argues that his 1996

adult conviction should be expunged.    He maintains that the

language in section 52-4.1(a) -- “[f]or purposes of expungement,

any act which resulted in a juvenile being adjudged a delinquent

shall be classified as if that act had been committed by an

                                 6
adult” -- which the trial court and appellate panel relied on,

applies only to the way juvenile adjudications are evaluated for

expungement.   As a result, he claims that a juvenile

adjudication is not considered a “prior crime,” within the

meaning of section 52-2, and does not bar the expungement of an

adult criminal conviction.

    D.J.B. relies heavily on the reasoning in J.B.        He argues

that when the Legislature drafted section 52-4.1(a), it focused

on the expungement of juvenile records and did not intend to

make it more difficult to expunge adult convictions.

    The State maintains that the plain language of section 52-

4.1(a) prevents expungement of D.J.B.’s adult conviction.

Because the State believes that the key language also applies to

section 52-2, it contends that D.J.B.’s prior juvenile

adjudications are considered “prior crimes” that preclude

expungement of his adult record.       Although the State argues that

it is not necessary to look beyond the plain language of the

statute, it submits that the legislative history supports its

position.   The State also asserts that D.J.B. is not the one-

time offender for whom the expungement statute is designed.

    The Attorney General largely agrees with the State’s

position.   He argues that juvenile adjudications should be

counted when considering a petition to expunge an adult offense



                                   7
in light of the statute’s plain language, the framework of the

entire law, and the act’s legislative history.

                                 III.

                                  A.

    This case requires the Court to interpret parts of the

statutory scheme that allow for the expungement of juvenile and

adult records.     See N.J.S.A. 2C:52-1 to -32.   The chief aim when

interpreting a law is to determine and give effect to the

Legislature’s intent.     Perez v. Professionally Green, LLC, 215
N.J. 388, 399 (2013) (citation omitted).     To do so, courts look

first to the plain language of the statute.       DiProspero v. Penn,

183 N.J. 477, 493 (2005) (citation omitted).      If the language is

clear, the court’s job is complete.     In re Kollman, 210 N.J.
557, 568 (2012).     If the wording of a law is ambiguous, a court

may examine extrinsic evidence for guidance, including

legislative history and committee reports.     Ibid. (citing N.J.

Ass’n of Sch. Adm’rs v. Schundler, 211 N.J. 535, 549 (2012)).

    Statutes must also “‘be read in their entirety; each part

or section should be construed in connection with every other

part or section to provide a harmonious whole.’”      Burnett v.

Cnty. of Bergen, 198 N.J. 408, 421 (2009) (quoting Bedford v.

Riello, 195 N.J. 210, 224 (2008)); see also 2A Sutherland

Statutory Construction § 46:5 at 189-90 (7th ed. 2007).



                                   8
                                B.

    This Court recently reviewed some key concepts about the

expungement statute in Kollman, supra, 210 N.J. at 568-69.       We

revisit them briefly now.

    The “primary objective” of the legislative scheme is to

         provid[e] relief to the one-time offender
         who has led a life of rectitude and
         disassociated    himself     with   unlawful
         activity, but not to create a system whereby
         periodic violators of the law or those who
         associate themselves with criminal activity
         have a regular means of expunging their
         police and criminal records.

         [N.J.S.A. 2C:52-32.]

To that end, the law “is designed to eliminate ‘the collateral

consequences imposed upon otherwise law-abiding citizens who

have had a minor brush with the criminal justice system.’”

Kollman, supra, 210 N.J. at 568 (quoting In re T.P.D., 314 N.J.

Super. 643, 648 (Law Div. 1997), aff’d o.b., 314 N.J. Super. 535

(App. Div. 1998)).

    Although records of an arrest, conviction, and related

proceedings remain available for certain purposes, see Kollman,

supra, 210 N.J. at 568-69 (citing instances when available), the

events are otherwise “deemed not to have occurred” if

expungement is ordered, N.J.S.A. 2C:52-27.      As a result, a

successful applicant does not have to reveal information about

expunged criminal records when asked.   Ibid.     The expungement


                                9
law is also meant to permit defendants to regain various civil

privileges like serving on a jury and voting.     T.P.D., supra,

314 N.J. Super. at 648 (citing statutes).

    “‘The general rule favors expungement’” of certain first-

time criminal convictions after ten years.     Kollman, supra, 210

N.J. at 568 (quoting In re P.A.F., 176 N.J. 218, 221 (2003));

see also N.J.S.A. 2C:52-2(a)(1).     Courts may also grant relief

after five years if an applicant can demonstrate that

expungement “is in the public interest, giving due consideration

to the nature of the offense, and the applicant’s character and

conduct since conviction.”   Kollman, supra, 210 N.J. at 571-73

(quoting and interpreting N.J.S.A. 2C:52-2(a)(2)).     But

expungement is not available if an applicant does not meet the

statutory prerequisites or the statute otherwise bars relief.

N.J.S.A. 2C:52-14(a).

                                C.

    At the heart of this case is the interplay between two

parts of the expungement scheme:     N.J.S.A. 2C:52-2, which

provides for expungement of certain indictable offenses for

adults, and N.J.S.A. 2C:52-4.1(a), which outlines the rules for

expunging a juvenile adjudication.    D.J.B. seeks to expunge his

fourth-degree conviction for receiving stolen property under

N.J.S.A. 2C:52-2.   That section provides that



                                10
         [i]n all cases, except as herein provided,
         wherein a person has been convicted of a
         crime under the laws of this State and who
         has not been convicted of any prior or
         subsequent crime, whether within this State
         or any other jurisdiction, and has not been
         adjudged   a    disorderly   person   or   petty
         disorderly person on more than two occasions
         may, after the expiration of a period of 10
         years from the date of his conviction,
         payment of fine, satisfactory completion of
         probation    or   parole,   or   release    from
         incarceration, whichever is later, present a
         duly   verified    petition   as   provided   in
         section 2C:52-7 to the Superior Court in the
         county in which the conviction was entered
         praying that such conviction and all records
         and   information     pertaining    thereto   be
         expunged.

         . . . .

              Although subsequent convictions for no
         more than two disorderly or petty disorderly
         offenses shall not be an absolute bar to
         relief, the nature of those conviction or
         convictions     and     the     circumstances
         surrounding them shall be considered by the
         court and may be a basis for denial of
         relief if they or either of them constitute
         a continuation of the type of unlawful
         activity embodied in the criminal conviction
         for which expungement is sought.

         [N.J.S.A. 2C:52-2(a) (emphasis added).]

Central to this case is the requirement that a person seeking to

expunge an indictable offense has not been convicted of a prior

or subsequent crime.

    The State argues that D.J.B. does not qualify for

expungement because of his prior juvenile adjudications.    It



                               11
relies on the language in section 52-4.1(a) that is underscored

below:

         Any person adjudged a juvenile delinquent
         may have such adjudication expunged as
         follows:

         (1) Pursuant to [N.J.S.A.] 2C:52-2, if the
         act committed by the juvenile would have
         constituted a crime if committed by an
         adult;

         (2) Pursuant to [N.J.S.A.] 2C:52-3, if the
         act committed by the juvenile would have
         constituted a disorderly or petty disorderly
         persons offense if committed by an adult; or

         (3) Pursuant to [N.J.S.A.] 2C:52-4, if the
         act committed by the juvenile would have
         constituted   an   ordinance violation  if
         committed by an adult.

         For purposes of expungement, any act which
         resulted in a juvenile being adjudged a
         delinquent shall be classified as if that
         act had been committed by an adult.

         [N.J.S.A. 2C:52-4.1(a) (emphasis added).]

    This case turns on the meaning of the highlighted sentence.

If it applies broadly to other parts of the expungement law, as

the State contends, then D.J.B.’s juvenile adjudications would

be considered prior adult convictions.   And those “prior

convictions” would make his 1996 indictable conviction

ineligible for expungement under section 52-2.   That

interpretation would mean that anyone adjudged delinquent for an

offense that would be considered a crime if committed by an



                               12
adult could not have an adult criminal record expunged under any

circumstances.

    On the other hand, if the underscored language applies only

to section 52-4.1(a), adults with a juvenile adjudication could

still be eligible for expungement of an adult conviction.     For

reasons that follow, we conclude that the Legislature did not

intend to apply the pivotal sentence to section 52-2 and thereby

make it harder to expunge an adult conviction.     We agree with

the panel in J.B. that the sentence applies only to section 52-

4.1(a).    See J.B., supra, 426 N.J. Super. at 501, 508.

    We begin with the plain language and structure of the

statute.    The sentence in question -- “[f]or purposes of

expungement, any act which resulted in a juvenile being adjudged

a delinquent shall be classified as if that act had been

committed by an adult” -- appears at the end of section 52-

4.1(a).    It follows three clauses that tell the reader how to

determine whether a juvenile adjudication can be expunged:    if

the act would have constituted a crime if committed by an adult,

look to the requirements of section 52-2; if the act would have

amounted to a disorderly or petty disorderly persons offense,

look to section 52-3; and if the act would have amounted to an

ordinance violation, look to section 52-4.     The key sentence

that comes next guides those determinations.     For example, if

the juvenile’s act would have constituted a crime, the last

                                 13
sentence directs us to classify the conduct accordingly and then

consider the requirements of section 52-2 to see if expungement

is appropriate.    Thus, just by its placement, the last sentence

appears to apply only to section 52-4.1(a).

    If read in isolation, though, the sentence is not crystal

clear.   See J.B., supra, 426 N.J. Super. at 506.     It does not

expressly say that it applies to the expungement statute in its

entirety, as the State suggests.      Nor does the language

expressly limit its application to section 52-4.1(a), as D.J.B.

submits.   We therefore turn to extrinsic sources for further

guidance to determine what the Legislature meant.

                                 D.

    The Legislature enacted a comprehensive scheme for

expungement in 1979.    L. 1979, c. 178 (codified at N.J.S.A.

2C:52-1 to -32).    Under that law, a court could expunge a

criminal conviction if, after ten years, an applicant had not

been convicted of a prior or subsequent crime, or of two or more

disorderly or petty disorderly persons offenses.      N.J.S.A.

2C:52-2.

    The 1979 statute, however, did not provide for expungement

of juvenile adjudications.    The Law Division’s decision in State

v. W.J.A., 173 N.J. Super. 19, 24-25 (Law Div. 1980), brought

attention to that fact.    In W.J.A., a thirty-five-year-old man

sought to expunge three juvenile adjudications as well as

                                 14
certain adult records, which he would otherwise have to disclose

in an application to the Casino Control Commission.      Id. at 19,

21.   The trial court expunged the adult records but not the

juvenile adjudications.    Id. at 25.   The court explained that

“[u]ntil such time as the Legislature authorizes expungement for

juvenile delinquency adjudications as opposed to” adult records,

“the sole remedy to prevent disclosure lies in the sealing

statute.”    Ibid. (citing N.J.S.A. 2A:4-67).    That route, the

court acknowledged, offered W.J.A. less protection than an order

of expungement.   Id. at 23.

      Within a year of the decision, the Legislature amended the

expungement statute and added a process to expunge adjudications

of delinquency.   See L. 1980, c. 1963, § 1 (codified at N.J.S.A.

2C:52-4.1).   The amended statute provided two paths to expunge

records of adjudications:      section 52-4.1(a), quoted above,

which outlines how to expunge a juvenile adjudication; and

section 52-4.1(b), which sets forth various conditions that

apply to efforts to expunge an entire juvenile record.      N.J.S.A.

2C:52-4.1(a), (b).    A third section addresses the expungement of

delinquency charges that were later dismissed.      N.J.S.A. 2C:52-

4.1(c).

      The purpose of the amendment is clear from the Sponsor’s

Statement:



                                   15
              Under present law, expungement is now
         authorized for records of convictions of
         certain crimes; convictions of disorderly
         persons offenses; violations of municipal
         ordinances and arrests not resulting in
         convictions.      There   is,  however,   no
         procedure authorizing the expungement of
         juvenile      delinquency     adjudications.
         Juvenile records may be “sealed” but they
         may not be expunged.

              The purpose of this bill is to allow
         for the expungement of juvenile delinquency
         adjudications.     It  provides that   such
         records may be expunged under the same
         conditions as if the act which resulted in
         the adjudication of delinquency had been
         committed by an adult.

              Additionally, the bill provides that a
         person may have his entire juvenile record
         expunged if he has not been convicted of a
         crime or a disorderly or petty disorderly
         persons offense or adjudged a delinquent
         . . . for a period of 5 years and his record
         contains no offense which could not be
         expunged if committed by an adult.

         [S., No. 1266 (Sponsor’s Statement), 199th
         Leg. (N.J. May 5, 1980) (emphasis added);
         see also S. Judiciary Comm. Statement to S.,
         No. 1266, 199th Leg. (N.J. June 9, 1980);
         Assemb. Judiciary, Law, Public Safety &
         Defense Comm. Statement to S., No. 1266,
         199th Leg. (N.J. Aug. 7, 1980).]

Nothing in the legislative history suggests that the amendment

was meant to affect the expungement of adult records.   See J.B.,

supra, 426 N.J. Super. at 506.

    Before the 1980 amendment, a prior juvenile adjudication

could not stand in the way of an effort to expunge an adult

criminal record.   Nowhere does the legislative history reveal an

                                 16
intent to change that course.    The Legislature’s goal, instead,

was simply to extend the statute “to allow for the expungement

of juvenile delinquency adjudications.”     S., No. 1266 (Sponsor’s

Statement), supra.    We do not read the Legislature’s action to

“change existing law further than is expressly declared or

necessarily implied.”    1A Sutherland, supra, § 22.30 at 363-64;

see also J.B., supra, 426 N.J. Super. at 508.

    For much the same reason, section 32 does not call for a

different result.    The section states that the law’s “primary

objective” is to “provid[e] relief to the one-time offender who

has [otherwise] led a life of rectitude.”    N.J.S.A. 2C:52-32.

The State and the Attorney General argue that, in light of this

provision, someone with an extensive record of juvenile

adjudications is not a “one-time offender” eligible for

expungement.   Yet section 32 was part of the original

expungement law enacted in 1979, which did not address juvenile

adjudications, and has not been changed since.    In other words,

when the law was first passed, section 32’s limiting principle

about “the one-time offender” did not prevent adults with prior

juvenile adjudications from expunging a crime.    Nothing in the

legislative history of the 1980 amendment changed that.

    Parts of the Code of Juvenile Justice offer further

guidance.   The Code expressly states that its purpose is “to

remove from children committing delinquent acts certain

                                 17
statutory consequences of criminal behavior.”       N.J.S.A. 2A:4A-

21(b) (emphasis added).     More specifically, the Code declares

that a juvenile who is adjudged delinquent is not “deemed a

criminal by reason of such disposition” and that “[n]o

disposition [of delinquency] shall operate to impose any of the

civil disabilities ordinarily imposed by virtue of a criminal

conviction.”   N.J.S.A. 2A:4A-48.

    When two statutes address the same subject, courts should

make every effort “to reconcile them, so as to give effect to

both expressions of the lawmaker’s will.”       In re Adoption of a

Child by W.P. and M.P., 163 N.J. 158, 182 (2000) (Poritz, C.J.,

dissenting) (citations omitted).       Here, a broad reading of

section 52-4.1(a) would run counter to the principles expressed

in the Code of Juvenile Justice and impose a clear disability –-

a bar to expungement of a crime –- because of a juvenile

adjudication alone.     A narrower reading allows both statutes to

be read “together as a unitary and harmonious whole.”       In re

Petition for Referendum on City of Trenton Ordinance 09-02, 201
N.J. 349, 359 (2010).

    Finally, a broad reading of section 52-4.1(a) would render

parts of the same statute surplusage.       Section 52-4.1(b)

provides as follows:

              Additionally, any person who has been
         adjudged a juvenile delinquent may have his


                                  18
         entire record    of   delinquency   adjudications
         expunged if:

               (1) Five years have elapsed since the
         final discharge of the person from legal
         custody or supervision or 5 years have
         elapsed after the entry of any other court
         order not involving custody or supervision .
         . . ;

               (2)  He has not been convicted of a
         crime, or a disorderly or petty disorderly
         persons offense, or adjudged a delinquent,
         or in need of supervision, during the 5
         years prior to the filing [of] the petition,
         and no proceeding or complaint is pending
         seeking such a conviction or adjudication .
         . . ;

              (3)   He was never adjudged a juvenile
         delinquent on the basis of an act which if
         committed by an adult would constitute a
         crime not subject to expungement under
         [N.J.S.A.] 2C:52-2;

              (4)     He has never       had    an   adult
         conviction expunged; and

              (5)   He has never had adult criminal
         charges dismissed following completion of a
         supervisory treatment or other diversion
         program.

         [N.J.S.A. 2C:52-4.1(b) (emphases added).]

    As the appellate panel in J.B. observed, if the last

sentence of section 52-4.1(a) applied to other parts of the

expungement law, “there would be no need to include the language

‘adjudged a delinquent’” in section 52-4.1(b)(2).     J.B., supra,

426 N.J. Super. at 507.   The same reasoning applies to section

52-4.1(b)(3).   In both instances, a broad reading of the


                                 19
critical sentence would have classified acts of juvenile

delinquency as though they had been committed by an adult –- and

dispensed with any need for the language in section 52-4.1(b)

highlighted above.   We decline to follow that approach because

courts should avoid interpreting a statute in a way that renders

words unnecessary or meaningless.     Jersey Cent. Power & Light

Co. v. Melcar Util. Co., 212 N.J. 576, 587 (2013) (citation

omitted); see also In re Commitment of J.M.B., 197 N.J. 563,

573, cert. denied, 558 U.S. 999, 130 S. Ct. 509, 175 L. Ed. 2d
361 (2009).

    For all of those reasons, we conclude that the last

sentence in section 52-4.1(a) applies only to the expungement of

juvenile adjudications.

                                IV.

    We evaluate D.J.B.’s petition in light of the above

principles.   He seeks to expunge a 1996 fourth-degree conviction

for receiving stolen property, pursuant to section 52-2.     Based

on the above analysis, we do not consider his prior juvenile

adjudications in reviewing the petition.    The proper focus is on

the prerequisites for expungement contained in section 52-2.

    More than ten years have passed since D.J.B.’s conviction.

He has two prior convictions for disorderly persons offenses,

which are not an impediment under the statute.     N.J.S.A. 2C:52-

2(a).   He has no other prior or subsequent convictions as an

                                20
adult.   Accordingly, he is presumptively eligible for

expungement.   Kollman, supra, 210 N.J. at 570 (citation

omitted).

      The burden thus shifts to the State to overcome the

presumption and demonstrate why D.J.B. does not qualify for

relief under the statute.   Ibid.      The State has focused its

argument on D.J.B.’s prior adjudications.       It did not raise

other possible impediments to expungement under the statute.

For example, it has not suggested that the nature of D.J.B.’s

later disorderly persons offenses for contempt provide a basis

for denying relief.   See N.J.S.A. 2C:52-2(a) (last unnumbered

¶).   Also, the State has not argued that, under N.J.S.A. 2C:52-

14(b), “[t]he need for the availability of records outweighs”

the benefits of expungement in this case.       For his part, D.J.B.

submits that he has not been convicted of any offense for more

than a decade, since age twenty-two, and that his single, adult

conviction prevents him from opening an insurance brokerage firm

and coaching youth baseball.

      Because D.J.B. meets the statutory requirements for

expungement and the State has identified no grounds to deny him

relief, he is entitled to an order expunging his 1996 conviction

for receipt of stolen property.




                                  21
                               V.

    For the reasons stated above, we reverse the judgment of

the Appellate Division and remand to the trial court for the

entry of an order expunging D.J.B.’s 1996 conviction.

     JUSTICES LaVECCHIA, ALBIN, and PATTERSON and JUDGE CUFF
(temporarily assigned) join in CHIEF JUSTICE RABNER’s opinion.
JUDGE RODRÍGUEZ (temporarily assigned) did not participate.




                               22
             SUPREME COURT OF NEW JERSEY

NO.   A-39                                  SEPTEMBER TERM 2012

ON CERTIFICATION TO        Appellate Division, Superior Court




IN THE MATTER OF THE
EXPUNGEMENT APPLICATION
OF D.J.B.




DECIDED         January 16, 2014
             Chief Justice Rabner                            PRESIDING
OPINION BY       Chief Justice Rabner
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                             REVERSE AND
CHECKLIST
                                 REMAND
CHIEF JUSTICE RABNER                   X
JUSTICE LaVECCHIA                      X
JUSTICE ALBIN                          X
JUSTICE PATTERSON                      X
JUDGE RODRÍGUEZ (t/a)        ----------------------       ------------------
JUDGE CUFF (t/a)                       X
TOTALS                                 5




                                                      1